



Exhibit 10.84






THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Revenue Compound Annual Growth Rate)
(<award_date>)
This GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD (this “Award”) is being
granted to <first_name> <last_name> (the “Participant”) as of <award_date> (the
“Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to
THE DUN & BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and
Restated With Respect to Awards Granted Under the Plan on or after January 1,
2013) (the “Plan”). Capitalized terms not defined in this Award have the
meanings ascribed to them in the Plan.
1.Grant of Performance Restricted Stock Units. The Company hereby awards to the
Participant pursuant to the Plan the number of performance restricted stock
units (“Performance RSUs”) as set forth in Exhibit A. A Performance RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
for each Performance RSU that vests in accordance with the terms and conditions
of Section 2 below and Exhibit A. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3 and 8 below, the Performance RSUs shall vest in
accordance with the performance-based and time-based vesting conditions, as
applicable, set forth in Exhibit A. Notwithstanding provisions to the contrary
and subject to the provisions of Section 7 below, the Company may cause such
number of Performance RSUs to vest prior to the vesting date and issuance of the
Company’s common stock in satisfaction thereof to the extent necessary to
satisfy any Tax-Related Items (as defined in Section 7 below) that may arise
before the vesting date.
3.Termination of Employment.
(a) If the Participant ceases to provide services as an employee of the Company
and its Affiliates (i) due to death or Disability, or (ii) on or after the one
year


-1-

--------------------------------------------------------------------------------





anniversary of the Award Date as a result of Retirement, the Participant shall
vest in the Performance RSUs to the extent provided in Exhibit A.
(b) Except as otherwise provided in Section 3(a) hereof, the Participant shall
forfeit all rights to and interests in the unvested Performance RSUs if the
Participant ceases to provide services as an employee of the Company and its
Affiliates.
4.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to Performance RSUs until delivery of the underlying
Shares.
5.Dividend Equivalents. The Participant will not be entitled to dividends or
dividend equivalents with respect to the Performance RSUs.
6.Transfer Restrictions. The Performance RSUs are non-transferable and may not
be assigned, pledged or hypothecated and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Performance RSUs that have not been
settled shall immediately be forfeited.
7.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance RSU,
including, but not limited to, the grant, vesting or settlement of the
Performance RSU, the subsequent sale of Shares acquired pursuant to the
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance RSU to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company


-2-

--------------------------------------------------------------------------------





or its agents, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon vesting and
settlement of the Performance RSU. In the event that such withholding in Shares
is problematic under applicable tax or securities law, by the Participant’s
acceptance of the Performance RSU, the Participant authorizes and directs the
Company and any brokerage firm determined acceptable to the Company to sell on
the Participant’s behalf a whole number of Shares from those Shares issuable to
the Participant as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items. Anything in
this Section 7 to the contrary notwithstanding, to avoid a prohibited
acceleration under Code Section 409A, the number of Shares subject to
Performance RSUs that will be permitted to be released and withheld (or sold on
the Participant’s behalf) to satisfy any Tax-Related Items arising prior to the
date the Shares are scheduled to be delivered pursuant to Section 9 for any
portion of the Performance RSUs that is considered nonqualified deferred
compensation subject to Code Section 409A shall not exceed the number of Shares
that equals the liability for the Tax-Related Items.
(c)Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the vested Performance RSU,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that cannot be satisfied by the means previously
described, including through withholding from the Participant’s wages or other
cash compensation paid to the Participant by the Company and/or the Employer or
withholding from cash in the Participant’s brokerage account designated by the
Company. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
8.Change in Control. Notwithstanding anything to the contrary in Section 3, if
there is a Change in Control of the Company prior to the payment of the Award,
the terms set forth in Section 6(d)(iii) of the Plan (including Good Reason
protection under Section 6(d)(iii)(ii) thereof) shall govern.


-3-

--------------------------------------------------------------------------------





9.Delivery of Shares.
(a)The Shares shall be delivered within such times as set forth on
Exhibit A.
(b)Anything in the provisions of this Award to the contrary notwithstanding, if
the Participant is a U.S. taxpayer and the delivery of the Shares subject to the
Award or any other payment under this Award that constitutes an item of deferred
compensation under Code Section 409A and becomes payable to the Participant by
reason of his or her termination of employment shall not be made to such
Participant unless his or her termination of employment constitutes a
“separation from service” (within the meaning of Code Section 409A). In
addition, if such Participant is at the time of such separation from service a
“specified employee” (within the meaning of Code Section 409A), the delivery of
the Shares (or other payment) described in the foregoing sentence shall be made
to the Participant on the earlier of (i) the first day immediately following the
expiration of the six-month period measured from such Participant’s separation
from service, or (ii) the date of the Participant’s death, to the extent such
delayed payment is otherwise required in order to avoid a prohibited
distribution under U.S. Treasury Regulations issued under Code Section 409A.
(c)Until the Company determines otherwise, delivery of Shares on the settlement
date will be administered by the Company’s transfer agent or an independent
third-party broker selected from time to time by the Company.
10.Change in Capital Structure. The terms of this Award, including the number of
Performance RSUs, shall be adjusted in accordance with Section 13 of the Plan as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.
11.Additional Agreement. The obligations of the Company under this Award are
subject to the Participant’s timely execution, delivery and compliance with the
Employee Agreement for Equity Recipients as provided by the Company to the
Participant.
12.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject any U.S. taxpayer Participant to the payment of additional taxes and
interest under Code Section 409A. In furtherance of this intent, the provisions
of this Award will be interpreted, operated, and administered in a manner
consistent with these intentions. The Committee may modify the terms of this
Award, the Plan or both, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may determine to be


-4-

--------------------------------------------------------------------------------





necessary or advisable in order to comply with Code Section 409A and to avoid
the imposition of any penalty tax or other adverse tax consequences under Code
Section 409A. This Section 12 does not create an obligation on the part of the
Company to modify the terms of this Award or the Plan and does not guarantee
that the Award or the delivery of Shares under the Award will not be subject to
taxes, interest and penalties or any other adverse tax consequences under Code
Section 409A. The Company will have no liability to the Participant or any other
party if the Award, the delivery of Shares upon settlement of the Award or other
payment hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.
13.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award (including the Appendix) constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be
within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.
14.Nature of Award. Nothing contained in the Plan or this Award shall give the
Participant any right to be retained in the employment of the Company or its
Affiliates or affect the right of any such Employer to terminate the
Participant. The adoption and maintenance of the Plan shall not constitute an
inducement to, or condition of, the employment of any Participant. The Plan is a
discretionary plan, and participation by the Participant is purely voluntary.
The future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty. Participation in the Plan with respect to this
Award shall not entitle the Participant to participate with respect to any other
award in the future, or benefits in lieu of Performance RSUs, even if
Performance RSUs have been granted in the past. Any payment or benefit paid to
the Participant with respect to this Award shall not be considered to be part of
the Participant’s “salary,” and thus, shall not be taken into account for
purposes of calculating any termination indemnity, severance pay, redundancy,
dismissal, end of service payment, bonuses, long-term service awards,
retirement, pension payment, welfare benefits, or any other employee benefits.
In no event should the Award be considered as compensation


-5-

--------------------------------------------------------------------------------





for or relating to, past services for the Company, the Employer, or any
Affiliate of the Company, nor are Performance RSUs and the Shares subject to the
Performance RSUs intended to replace any pension rights or compensation. All
decisions with respect to future Performance RSUs, if any, will be at the sole
discretion of the Company. The Participant’s employment or service relationship
will be considered terminated as of the date the Participant is no longer
providing services to the Company or one of its Affiliates (regardless of the
reason for such termination and whether or not later to be found invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Award or determined by the Company, the
Participant’s right to vest in Performance RSUs under the Plan, if any, will
terminate as of the date that the Participant is no longer providing services as
an employee. The Committee shall have the exclusive discretion to determine when
the Participant is no longer providing services for purposes of the
Participant’s Performance RSU grant. Unless otherwise agreed with the Company in
writing, the RSUs, the Shares subject to the RSUs, and the income from and value
of same, are not granted as consideration for, or in connection with, the
service the Participant may provide as a director of an Affiliate. Unless
otherwise provided in the Plan or Award or by the Company in its discretion, the
Performance RSUs and benefits evidenced by this document do not create any
entitlement to have the Performance RSUs transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Change in Control or other corporate transaction affecting the Shares. The
following provisions apply only if the Participant is providing services outside
the United States and/or the Company is not the Participant’s employer: In
consideration of the grant of Performance RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Performance RSUs
resulting from the Participant ceasing to provide services to the Company or the
Employer (regardless of the reason for the termination, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company, the Employer and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Award, the Participant shall be deemed irrevocably to have waived
the Participant’s entitlement to pursue such claim and agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claim.
Neither the Company, the Employer nor any Affiliate shall be liable to the
Participant for any foreign exchange rate fluctuation between Participant’s
local currency and the United States


-6-

--------------------------------------------------------------------------------





dollar that may affect the value of the Performance RSU or any amounts due to
the Participant in the settlement of the Performance RSUs or the subsequent sale
of any Shares acquired upon settlement.
15.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
16.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or an Affiliate, details of all Performance RSUs or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan. The Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
if he or she resides outside the United States, the Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost,


-7-

--------------------------------------------------------------------------------





by contacting in writing the Participant’s local human resources representative.
The Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant’s
employment status with the Employer will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant the Participant Performance RSUs or other equity awards or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
17.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
18.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
19.Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents,
including the Employee Agreement for Equity Recipients (attached to this Award),
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
21.Appendix. Notwithstanding any provisions in this Award, the Performance RSU
shall be subject to any special terms and conditions set forth in any Appendix
to this Award for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant to the extent the
Company determines that the application of such


-8-

--------------------------------------------------------------------------------





terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Award.
22.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Performance
RSU and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
23.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted, including any such policy
contained in the Employee Agreement for Equity Recipients (attached to this
Award) and any policy that it is required to adopt pursuant to listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Law, the Performance RSUs
will be subject to recoupment in accordance with such clawback policy.
The Participant acknowledges and agrees that, to the extent permitted by
applicable law, the Participant will immediately forfeit this Award, and there
shall be no further vesting of this Award if the Participant is terminated for a
Forfeiture Reason (as defined below).  The Participant will also repay to the
Company any financial gains received from any equity award under the Plan during
the twelve (12) month period immediately prior to the termination of employment
for a Forfeiture Reason.  Such financial gains include (i) the gross (pre-tax)
income received from any performance share awards, restricted stock, restricted
stock units, stock options or other equity-based awards issued to the
Participant; and (ii) the gross (pre-tax) value of any shares of Common Stock
whose restrictions have lapsed, valued as of the time said restrictions have
lapsed.  A “Forfeiture Reason” includes: (i) substantive violation of the
Company’s Code of Conduct; or (ii) criminal activity or fraud related to their
employment.
24.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
25.Foreign Asset/Account Reporting. The Participant acknowledges that, depending
on his or her country, the Participant may be subject certain foreign asset
and/or account reporting requirements which may affect his or her ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends or dividend equivalents received or sale
proceeds arising from the sale of Shares) in a brokerage


-9-

--------------------------------------------------------------------------------





or bank account outside the Participant’s country. The Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Participant acknowledges that it is his
or her responsibility to be compliant with such regulations, and the Participant
should speak to his or her personal advisor on this matter.
26.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
is advised to speak to his or her personal advisor on this matter.
27.Governing Law and Venue.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.
(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.


(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey,


-10-

--------------------------------------------------------------------------------





U.S.A., and its appellate courts, for the purposes of all legal actions and
proceedings arising out of or relating to this Award.
IN WITNESS WHEREOF, this Performance Restricted Stock Unit Award has been duly
executed as of the date first written above.
THE DUN & BRADSTREET CORPORATION




By:______________________________
Roslynn Williams
Chief People Officer




-11-

--------------------------------------------------------------------------------







EXHIBIT A
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD
(Revenue Compound Annual Growth Rate)
1.Target Number. The target number of Performance RSUs subject to this Award is
<shares_awarded> (the “Target Number”).
2.Performance Period. Three-year period beginning January 1, 20XX and ending on
December 31, 20XX (the “Performance Period”).
3.Time-Based Vesting Date. The Time-Based Vesting Date is 100% on the third
anniversary of the Award Date.
4.Vesting. Except as otherwise provided in Section 5 hereof, the Performance
RSUs shall vest on the Time-Based Vesting Date (i) based on the level of
attainment of the goals set forth below relating to the Revenue Compound Annual
Growth Rate (“Revenue CAGR” or “Performance Goal”) of the Company during the
Performance Period and (ii) as long as the Participant remains in continuous
service as an employee of the Company and any of its Affiliates through the
Time-Based Vesting Date. Any Performance RSUs that have not vested as of the
Time-Based Vesting Date shall be forfeited.
As soon as practicable following the end of the Performance Period, the
Committee shall assess and, to the extent this Award is intended to constitute
“qualified performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code (“Qualified Performance-Based Compensation”), shall
certify, the attainment level of the Performance Goal, and based on such
attainment level, shall assign a percentage of attainment of between 0% and 200%
(with attainment between the various levels of attainment subject to
interpolation) in accordance with the schedule set forth below. The number of
Performance RSUs that shall be eligible to vest (the “Eligible Performance
RSUs”) on the Time-Based Vesting Date shall be equal to the product of (a) the
attainment percentage (as determined in accordance with the guidance below),
multiplied by (b) the Target Number.
Revenue CAGR. Revenue CAGR shall be defined as (i) the ratio of the ending value
to the beginning value (e.g., $2,210M divided by $1,700M equals 1.30), (ii)
raised to the power of 1/3 (i.e., one (1) divided by the number of years in the
Performance Period), and (iii) subtracting one (1) from the final result (e.g.,
1.30 power of 1/3 equals 1.091, minus one (1) equals 0.091 or 9.1%).


-12-

--------------------------------------------------------------------------------





The Committee shall assign a percentage of attainment of the Revenue CAGR
Performance Goal based on the following:
2017-2019 Metrics
3-year CAGR
Award as % of Target Grant
TBD%
200%
TBD%
150%
TBD%
100%
TBD%
25%
< TBD%
0%
Interpolation in between

In the case of Awards that are intended to constitute Qualified
Performance-Based Compensation, the Committee may not increase the number of
Performance RSUs that are eligible to become Eligible Performance RSUs to a
number that is greater than the number of Eligible Performance RSUs that are
determined in accordance with the actual attainment of the Performance Goals,
but it retains the sole discretion to reduce the number of Performance RSUs that
would otherwise be eligible to become Eligible Performance RSUs based on the
actual attainment level of the Performance Goals. For Awards that are intended
to constitute Qualified Performance-Based Compensation, the Performance Goals
(or the method applied to calculate the attainment of the Performance Goal)
shall not be adjusted except as approved by the Committee and set forth in
writing at the time the Performance Goals are approved.
For Awards that are not intended to constitute Qualified Performance-Based
Compensation, the Committee may make such adjustment to the Performance Goal (or
the method applied to calculate the attainment of the Performance Goal) as the
Committee in its sole discretion deems appropriate.
5.
Termination of Employment.

(a)If the Participant ceases to provide services as an employee of the Company
and its Affiliates due to death or Disability, any unvested Performance RSUs
shall vest as follows: (i) if the termination occurs prior to the last day of
the Performance Period, the Target Number shall vest, and (ii) if the
termination occurs following the end of the Performance Period but prior to the
Time-Based Vesting Date, the number of Eligible Performance RSUs shall vest.
(b)If the Participant ceases to provide services as an employee of the Company
and its Affiliates on or after the one-year anniversary of the Award Date due to
Retirement, the Performance RSUs shall become vested with respect to: (i) in the
event of a termination that occurs prior to the last day of the Performance
Period, a pro rata portion of the number of Eligible Performance RSUs and (ii)
in the event of


-13-

--------------------------------------------------------------------------------





a termination that occurs following the last day of the Performance Period but
prior to the Time-Based Vesting Date, the number of Eligible Performance RSUs.
The pro rata portion of the Performance RSUs that vest pursuant to Section
5(b)(i) hereof shall be calculated by multiplying the Eligible Performance RSUs
by a fraction, the numerator of which is the number of whole months the
Participant was actively providing services to the Company or any Affiliate
during the Performance Period and the denominator of which is thirty-six (36).
6.Delivery of Shares. Subject to Section 9 of the Award, the Shares
corresponding to vested Performance RSUs shall be delivered: (i)  within 60 days
of the Time-Based Vesting Date (including cases where the Participant terminates
employment due to Retirement); or (ii) if earlier, (1) within 60 days of the
Participant’s termination of employment due to death or Disability, or (2) as
contemplated under Section 8 of the Award in connection with a Change in
Control; provided, however, that if the Award constitutes an item of deferred
compensation under Code Section 409A and the vesting event is a Change in
Control that is not a “change in control event” within the meaning of Code
Section 409A, the Shares shall be delivered on the earliest vesting event
contemplated under this Section 6(i) or (ii)(1).


-14-

--------------------------------------------------------------------------------





Appendix
THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AWARD


This Appendix includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant works and/or
resides in one of the countries listed herein. This Appendix forms part of the
Award. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Award or the Plan.
This Appendix also includes information regarding exchange controls, reporting
requirements and certain other issues of which the Participant should be aware
with respect to the Participant’s participation in the Plan. The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of January 2017. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the Performance RSUs, or when the Participant sells the Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment and/or residency after the Award Date, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.
AUSTRALIA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


-15-

--------------------------------------------------------------------------------







Australian Offer Document. This offer of Performance RSUs is intended to comply
with the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and
ASIC Class Order CO 14/1000. Additional details are set forth in the Offer
Document for the offer of Performance RSUs to Australian resident employees,
which will be provided to the Participant with the Award.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in that
Act).


Notifications
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.


BELGIUM
Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and receive pension benefits directly
following the termination date of his or her employment contract.


Notifications


Foreign Asset / Account Reporting Information. The Participant is required to
report any securities (e.g., Shares) or bank accounts (including brokerage
accounts) opened and maintained outside Belgium on his or her annual tax return.
In a separate report, the Participant is required to provide the National Bank
of Belgium with the account details of any such foreign accounts (including the
account number, bank name and country in which such account was opened). This
report, as well as information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales
/ Centrales des credits caption.






-16-

--------------------------------------------------------------------------------





CANADA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


No Rights to Continued Employment. The following provision supplements Section
14 of the Award:
For purposes of the Performance RSUs, in the event that the Participant ceases
to provide services to the Employer (for any reason whatsoever and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), the Participant’s right to vest in the
Performance RSUs will terminate as of the date that is the earlier of: (1) the
date the Participant receives notice of termination of employment from the
Employer, or (2) the date the Participant is no longer actively providing
services to the Employer, regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law). The Committee in its sole
discretion will determine the date the Participant is no longer actively
providing services to the Employer.


The following terms and conditions apply to the Recipients resident in Quebec:


Data Privacy. The following provision supplements Section 16 of the Award:
The Participant hereby authorizes the Company, the Employer and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Company, the Employer, any
Affiliates and any stock plan service provider that may be selected by the
Company to assist with the Plan to disclose and discuss the Plan with their
respective advisors. The Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in the Participant’s employee file.


Language Consent. The parties acknowledge that it is their express wish that the
Award, as well as all documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
que cette convention («Award») soit rédigée en anglais, ainsi que tous les
documents, avis et procédures judiciaires, éxécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à la présente.




-17-

--------------------------------------------------------------------------------





Notifications


Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed by the Company,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed (i.e.,
New York Stock Exchange).


Foreign Asset/Account Reporting Information. Foreign property, including Shares
and rights to receive Shares (e.g., Performance RSUs) of a non-Canadian company
held by a Canadian resident employee generally must be reported annually on a
Form T1135 (Foreign Income Verification Statement) if the total cost of the
Participant’s foreign specified property exceeds C$100,000 at any time during
the year. Thus, such Performance RSUs and any other rights to Shares must be
reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded
because other foreign specified property is held by the employee.  When Shares
are acquired, their cost generally is the adjusted cost base (“ACB”) of the
Shares.  The ACB ordinarily would equal the fair market value of the Shares at
the time of acquisition, but if the employee owns other shares of the Company,
this ACB may have to be averaged with the ACB of the other shares.


CHINA


The following terms and conditions apply if the Participant is subject to
exchange control restrictions and regulations in China, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Committee in its sole discretion.


Terms and Conditions


Vesting. This provision supplements Section 3 of the Award:


Notwithstanding any provision of the Award, the Performance RSUs shall not vest
unless and until the necessary approvals from SAFE or its local counterpart have
been received by the Company, the Employer or an Affiliate in China under
applicable exchange control rules with respect to the Plan and the equity awards
thereunder.


Settlement of Performance RSUs. Notwithstanding anything to the contrary in the
Plan or the Award, due to exchange control laws in China, Shares acquired
through vestings of Performance RSUs must be maintained in the brokerage account
with the designated broker until the Shares are sold.




-18-

--------------------------------------------------------------------------------





The Participant understands and agrees that Tax-Related Items due at the vesting
of Performance RSUs may be taken by the Employer or an Affiliate in China from
the Participant’s salary or other cash compensation.


Exchange Control Requirement. The Participant understands and agrees that, due
to exchange control laws in China, the Participant will be required to
immediately repatriate to China any cash proceeds from the Performance RSUs. The
Participant further understands that, under local law, such repatriation of the
cash proceeds will need to be effectuated through a special exchange control
account established by the Company, the Employer or an Affiliate in China, and
the Participant hereby consents and agrees that the proceeds from the sale of
Shares acquired under the Plan may be transferred to such special account prior
to being delivered to the Participant.


The proceeds may be paid to the Participant in United States Dollars or local
currency at the Company’s discretion. In the event the proceeds are paid to the
Participant in United States Dollars, the Participant understands that he or she
will be required to set up a United States Dollar bank account in China and
provide the bank account details to the Company, the Employer and/or an
Affiliate, so that the proceeds may be deposited into this account. If the
proceeds are paid to the Participant in local currency, the Participant agrees
to bear any currency fluctuation risk between the time the Shares are sold and
the time the sale proceeds are distributed through any such special exchange
account and acknowledges that the Company may face delays in converting the
proceeds into local currency due to exchange control restrictions in China. The
Participant agrees that neither the Company, the Employer nor any Affiliate can
be held liable for any delay in delivering the proceeds to the Participant. The
Participant agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Company’s designated broker) to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. The Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future to facilitate
compliance with exchange control requirements in China.


Post-Termination Disposition of Shares. The Participant agrees to dispose of any
Shares acquired under the Plan within three (3) months of the termination of
employment, regardless of the reason for the termination. If the Participant
fails to dispose of any Shares acquired under the Plan within the three-month
period, such Shares will be sold (on the Participant’s behalf pursuant to this
authorization). The Company reserves the right to allow for a longer
post-termination disposition period.


-19-

--------------------------------------------------------------------------------







FRANCE
Terms and Conditions


Language Consent. By accepting the Performance RSUs, Participant confirms having
read and understood the Plan and the Award, including all terms and conditions
included therein, which were provided in the English language. Participant
accepts the terms of those documents accordingly.


En acceptant les Performance RSUs, le Participant confirme avoir lu et compris
le Plan et l'attribution, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.


Awards Not Tax-Qualified. The Participant understands that the Performance RSUs
are not intended to be French tax-qualified.


Notifications


Foreign Asset / Account Reporting Information. The Participant may be subject to
exchange control regulations in France. French residents must declare to the
Customs Authorities the cash and securities they import or export without the
use of a financial institution when the value of such cash or securities exceeds
€10,000. French residents also must report all foreign bank and brokerage
accounts on an annual basis (including accounts opened or closed during the tax
year) on a specific form together with the income tax return. Failure to comply
could trigger significant penalties.


GERMANY
Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with the sale of Shares acquired under the Plan, the report must be filed
electronically by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English.


-20-

--------------------------------------------------------------------------------





INDIA
Notifications


Exchange Control Information. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan within
ninety (90) days of receipt and any dividends received in relation to the Shares
within one hundred eighty (180) days of receipt to India and convert the funds
into local currency. The Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where the Participant deposits the foreign
currency and maintains the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.


Foreign Asset / Account Reporting Information. The Participant is required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on his or her annual tax return. The Participant should consult with
his or her personal tax advisor to determine his or her reporting requirements.


IRELAND
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the Performance RSUs are payable only in
Shares.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” under the Plan and retire at the Employer’s contractual / normal
retirement age directly following the termination date of his or her employment
contract.


-21-

--------------------------------------------------------------------------------







MALAYSIA
Terms and Conditions


Data Privacy. The following provisions replace Section 16 of the Award:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award Agreement and any other Plan
participation materials by and among, as applicable, the Employer, the Company
and any Affiliate or any third parties authorized by same in assisting in the
implementation, administration and management of the Participant’s participation
in the Plan. 
The Participant may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Participant,




Pesertadengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa bahan Pelan penyertaan oleh dan di antara
Majikan, Syarikat dan mana-mana Syarikat Induk atau Anak Syarikat atau mana-mana
pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan tersebut.





-22-

--------------------------------------------------------------------------------





including, but not limited to, his or her name, home address and telephone
number, email address, date of birth, social insurance, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, the fact and conditions of the Participant’s
participation in the Plan, details of all Performance RSUs or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


The Participant also authorizes any transfer of Data, as may be required, to
such stock plan service provider as may be selected by the Company from time to
time, which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon settlement of
the Performance RSUs are deposited.  The Participant acknowledges that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections to the Participant’s country, which may not give
the same level of protection to Data.  The Participant understands that he or
she
 


Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, namanya , alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa saham atau jawatan
pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan
Peserta dalam Pelan tersebut, butir-butir semua Unit-unit Saham Terbatas atau
apa-apa hak lain untuk saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun bagi faedah Peserta (“Data”), untuk
tujuan yang eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan
tersebut.


Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham yang lain sebagaimana
yang dipilih oleh Syarikat dari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa







-23-

--------------------------------------------------------------------------------





may request a list with the names and addresses of any potential recipients of
Data by contacting his or her local human resources representative. The
Participant authorizes the Company, the stock plan service provider and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Participant’s
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan. The Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case,
without cost, by contacting in writing his or her local human resources
representative, whose contact details are Elsie Goh, Unit A-30-03, Level 30,
Menara UOA Bangsar, Kuala Lumpur 59000.  Further, the Participant understands
that he or she is providing the consents herein on a purely voluntary basis.  If
the Participant does not consent, or if the Participant later seeks to






yang mendepositkan Saham-Saham yang diperolehi melalui penyelesaian Unit-unit
Saham Terbatas. Peserta mengakui bahawa penerima-penerima ini mungkin berada di
negara Peserta atau di tempat lain, dan bahawa negara penerima (contohnya,
Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara Peserta, yang mungkin tidak boleh memberi tahap
perlindungan yang sama kepada Data. Pesertafaham bahawa dia boleh meminta
senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil sumber
manusia tempatannya. Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut. Peserta faham bahawa Data
akan dipegang hanya untuk tempoh yang
 





-24-

--------------------------------------------------------------------------------





revoke the consent, his or her employment status or service with the Employer
will not be affected; the only consequence of refusing or withdrawing the
consent is that the Company would not be able to grant future Performance RSUs
or other equity awards to the Participant or administer or maintain such
awards.  Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of the refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.






diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaannya dalam
Pelan tesebut. Peserta faham bahawa dia boleh, pada bila-bila masa, melihat
data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatannya, di mana
butir-butir hubungannya adalah Elsie Goh, Unit A-30-03, Level 30, Menara UOA
Bangsar, Kuala Lumpur 59000. Selanjutnya, Peserta memahami bahawa dia memberikan
persetujuan di sini secara sukarela. Jika Peserta tidak bersetuju, atau jika
Peserta kemudian membatalkan persetujuannya, status pekerjaan atau perkhidmatan
dengan Majikan tidak akan terjejas; satunya akibat jika dia tidak bersetuju atau
menarik balik persetujuannya adalah bahawa Syarikat tidak akan dapat memberikan
Unit-unit Saham Terbatas pada masa depan atau anugerah ekuiti lain kepada
Peserta atau mentadbir atau mengekalkan anugerah-anugerah tersebut. Oleh itu,
Peserta faham bahawa keengganan atau penarikan balik







-25-

--------------------------------------------------------------------------------





 
persetujuannya boleh menjejaskan keupayaannya untuk mengambil bahagian dalam
Pelan tesebut. Untuk maklumat lanjut mengenai akibat keengganan untuk memberikan
keizinan atau penarikan balik keizinan, Peserta fahami bahawa dia boleh
menghubungi wakil sumber manusia tempatannya .





Notifications


Director Notification Obligation. If the Participant is a director of a
Malaysian Affiliate, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Affiliate in writing when The Participant
receives or disposes of an interest (e.g., Performance RSUs, Shares, etc.) in
the Company or any related company. This notification must be made within
fourteen (14) days of receiving or disposing of any interest in the Company or
any related company.


NETHERLANDS


Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:


With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and is eligible to receive and will receive
(pre)pension or early retirement benefits directly following the termination
date of his or her employment contract.


-26-

--------------------------------------------------------------------------------





Notifications


Securities Law Information.
exhibitpicture.jpg [exhibitpicture.jpg]
SINGAPORE


Terms and Conditions


Restrictions on Sale and Transferability. The Participant hereby agrees that any
Shares acquired pursuant to the RSUs will not be offered for sale in Singapore
prior to the six-month anniversary of the Award Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).


Securities Law Information. The grant of Performance RSUs is being made in
reliance on section 273(1)(f) of the SFA, on which basis it is exempt from the
prospectus and registration requirements under the SFA, and is not made to the
Participant with a view to the RSUs or the underlying Shares being subsequently
offered for sale to any other party. The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore.


Notifications


Chief Executive Officer and Director Notification Obligation. If the Participant
is a Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of the Company’s Singapore Affiliate, the Participant is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., unvested Performance
RSUs, Shares, etc.) in the Company or any Affiliate within two (2) business days
of (i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when Shares acquired at vesting are sold), or (iii) becoming the
CEO or a director, associate director or shadow director.




-27-

--------------------------------------------------------------------------------





SWITZERLAND
Notifications


Securities Law Information. The grant is not intended to be publicly offered in
or from Switzerland and is therefore not subject to registration. Neither this
document nor any other materials relating to the Performance RSUs
(i) constitutes a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland or (iii) has been or will be filed with,
approved or supervised by any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority.


UNITED KINGDOM
Terms and Conditions


Withholding Taxes. This provision supplements Section 7 of the Award:
Without limitation to this Section 7, the Participant hereby agrees that he or
she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or (if different) the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also hereby agrees
to indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Participant’s behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).


Performance RSUs Payable in Shares. Notwithstanding any discretion in the Plan
or anything to the contrary in the Award, Performance RSUs granted to the
Participant in the United Kingdom do not provide any right for the Participant
to receive a cash payment; the Performance RSUs are payable only in Shares.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and retire at the Participant’s State Pension
age directly following the termination date of his or her employment contract.




-28-